FILED
                            NOT FOR PUBLICATION                             JUL 11 2012

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



NANCY SUKMAWATI LIEM,                            No. 09-73618

              Petitioner,                        Agency No. A098-440-348

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.



                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                             Submitted June 26, 2012 **

Before:       SCHROEDER, HAWKINS, and GOULD, Circuit Judges.

       Nancy Sukmawati Liem, a native and citizen of Indonesia, petitions pro se

for review of the Board of Immigration Appeals’ (“BIA”) order dismissing her

appeal from an immigration judge’s decision denying her application for asylum

and withholding of removal. We have jurisdiction under 8 U.S.C. § 1252. We




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
review for substantial evidence factual findings, Zehatye v. Gonzales, 453 F.3d

1182, 1184-85 (9th Cir. 2006), and we deny the petition for review.

      The record does not compel the conclusion that Liem’s untimely asylum

application is excused by extraordinary circumstances, including ineffective

assistance of counsel. See 8 U.S.C. § 1158(a)(2)(D); Toj-Culpatan v. Holder, 612

F.3d 1088, 1091-92 (9th Cir. 2010) (per curiam) (nothing extraordinary about

petitioner’s inability to speak English, detention, or transfer of his case); Balam-

Chuc v. Mukasey, 547 F.3d 1044, 1050 (9th Cir. 2008) (no ineffective assistance

where the failure to file a visa application did not relate to the substance of an

ongoing proceeding).

      Substantial evidence supports the agency’s finding that Liem failed to

establish the harm she suffered rose to the level of past persecution. See Wakkary

v. Holder, 558 F.3d 1049, 1059-60 (9th Cir. 2009); Hoxha v. Ashcroft, 319 F.3d

1179, 1182 (9th Cir. 2003) (harm was “disturbing and regrettable” but not severe

enough to constitute persecution). Substantial evidence also supports the BIA’s

finding that, even as a member of a disfavored group, Liem failed to demonstrate

sufficient individualized risk to establish a clear probability of persecution. See

Wakkary, 558 F.3d at 1065; Halim v. Holder, 590 F.3d 971, 977-79 (9th Cir.

2009). The record does not compel a conclusion that there is a pattern or practice


                                           2                                     09-73618
of persecution of Chinese Christian Indonesians. See Wakkary, 558 F.3d at 1061.

Finally, Liem’s contention that Chinese Indonesians may be targeted again if there

is further economic or political instability in Indonesia is too speculative to be

credited as a basis for fear of future persecution. See Nagoulko v. INS, 333 F.3d

1012, 1018 (9th Cir. 2003). Accordingly, Liem’s withholding of removal claim

fails.

         PETITION FOR REVIEW DENIED.




                                           3                                     09-73618